         Case 1:18-cr-00032-DLF Document 236 Filed 11/08/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                          Crim. No. 18-CR-32-2 (DLF)
              v.
                                          FILED EX PARTE, UNDER SEAL
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

               Defendant.



           GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       The United States of America, by and through undersigned counsel, respectfully moves for

leave of the Court to file two attached exhibits regarding its Second Supplemental Response to

Defendant Concord Management and Consulting’s Motion to Disclose Ex Parte Communications

Regarding the Government’s Intention to Seek a Superseding Indictment [Dkt. No. 235] under

seal. This exhibit consists of proposed redactions to a Minute Order of the Court and to a

government pleading that are both currently under seal.



                                     Respectfully submitted,


JOHN C. DEMERS                                            JESSIE K. LIU
Assistant Attorney General for National Security          United States Attorney

By: /s/                                                   By: /s/
Heather N. Alpino                                         Jonathan Kravis
U.S. Department of Justice                                Luke Jones
National Security Division                                Kathryn Rakoczy
950 Pennsylvania Ave. NW                                  555 Fourth Street NW
Washington, D.C. 20530                                    Washington, D.C. 20530
Telephone: (202) 514-2000                                 Telephone: (202) 252-6886




                                               1
